Citation Nr: 1412097	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-45 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for compartmental exhaustion syndrome of the bilateral ankles.  

2.  Entitlement to service connection for corneal degeneration arcus senilis.  

3.  Entitlement to service connection for retinoschisis.  

4.  Entitlement to service connection for peripheral retinal degeneration.  

5.  Entitlement to service connection for bacterial vaginosis.  

6.  Entitlement to service connection for dysmenorrhea.  

7.  Entitlement to service connection for menometrorrhagia/metrorrhagia.  

8.  Entitlement to service connection for ovarian cyst.  

9.  Entitlement to service connection for left foot numbness.

10.  Entitlement to service connection for abdominal pain and difficulty breathing, as secondary to service-connected gastroesophageal reflux disease (GERD).  

11.  Entitlement to service connection for tingling and numbness of the bilateral upper and lower extremities.  

12.  Entitlement to service connection for fibromyalgia.  

13.  Entitlement to service connection for sleep apnea.  

14.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

15.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

16.  Entitlement to service connection for heart murmur.  

17.  Entitlement to service connection for a breast disability.  

18.  Entitlement to service connection for a low back disability.  

19.  Entitlement to service connection for a right knee disability.  

20.  Entitlement to service connection for a left knee disability.  

21.  Entitlement to service connection for generalized arthritis of the bilateral upper extremities.  

22.  Entitlement to service connection for generalized arthritis of the bilateral lower extremities.  

23.  Entitlement to service connection for obesity, as secondary to medication for service-connected disabilities.  

24.  Entitlement to an increased initial rating for GERD, currently rated as 10 percent disabling.  

25.  Entitlement to an initial compensable rating for right wrist ganglion cyst.  

26.  Entitlement to an initial compensable rating for residuals of a bilateral mid-tibial stress fracture.  

27.  Entitlement to an initial compensable rating for costochondritis.  

28.  Entitlement to an increased initial rating for insomnia, currently rated as 10 percent disabling.  

29.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and November 2009 rating decisions issued by the RO in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in Lincoln, Nebraska.   

A July 2012 supplemental statement of the case apparently increased the disability rating for insomnia, from 0 percent to 10 percent, effective November 22, 2008.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran originally also appealed the issues of entitlement to service connection for pes planus and migraine headaches.  An October 2009 rating decision granted service connection for pes planus and migraine headaches and assigned 10 percent ratings for each disability, effective November 22, 2009.  That represents total grants of the benefits sought on appeal for the issues of entitlement to service connection for pes planus and migraine headaches, and therefore, those issues are no longer before the Board.  

The Board notes that the January 2009 rating decision also granted service connection for right hallux valgus and first metatarsophalangeal joint arthritis and left hallux valgus and first metatarsophalangeal joint arthritis, and assigned 10 percent ratings for each disability.  The appellant filed a notice of disagreement with the assigned ratings in January 2009.  However, although the RO furnished the appellant with an October 2009 statement of the case, the Veteran did not timely perfect an appeal with respect to these issues in her November 2009 VA Form 9, and therefore, these issues are not presently before the Board.  

Regarding the Veteran's claims for service connection for abdominal pain and difficulty breathing, and a breast disability, the Board notes that although the Veteran filed a November 2009 notice of disagreement with the denial of these issues, she did not timely perfect an appeal with respect to these issues in her September 2010 VA Form 9.  However, the RO included the issues of service connection for abdominal pain and difficulty breathing, and a breast disability in July 2012 and August 2012 supplemental statements of the case and then certified these issues to the Board.  In light of this procedural posture, the Board will accept jurisdiction of the appeal of the abdominal pain and difficulty breathing and breast disability claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from January 2009 to January 2014, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The issues of entitlement to service connection for compartmental exhaustion syndrome of the bilateral ankles, retinoschisis, peripheral retinal degeneration, bacterial vaginosis, menometrorrhagia/metrorrhagia, tingling and numbness of the bilateral upper and lower extremities, fibromyalgia, sleep apnea, acquired psychiatric disorder, PTSD, low back disability, right knee disability, left knee disability, generalized arthritis of the bilateral lower extremities, and obesity as secondary to medications for service-connected disabilities; increased rating for GERD, residuals of a bilateral mid-tibial stress fracture, costochondritis, and insomnia; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has corneal degeneration arcus senilis.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a disability manifested by dysmenorrhea.  

3.  There is no competent and credible evidence establishing that the Veteran currently has an ovarian cyst.  

4.  There is no competent and credible evidence establishing that the Veteran currently has left foot numbness.  

5.  There is no competent and credible evidence establishing that the Veteran currently has a disability manifested by abdominal pain and difficulty breathing other than her already service-connected GERD.   

6.  There is no competent and credible evidence establishing that the Veteran currently has a heart murmur.  

7.  There is no competent and credible evidence establishing that the Veteran currently has a breast disability.  

8.  There is no competent and credible evidence establishing that the Veteran currently has generalized arthritis of the bilateral upper extremities (other than that which is already contemplated in her service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome).  

9.  The Veteran's right wrist ganglion cyst has been manifested by pain, but no ankylosis, muscle injury, limitation of motion of the individual right fingers, malunion or nonunion of the radius or ulna, impairment of supination and pronation, or symptomatic scarring.  She does not have dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  There is no x-ray evidence of arthritis.    



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for corneal degeneration arcus senilis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing service connection for a disability manifested by dysmenorrhea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for establishing service connection for an ovarian cyst have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for establishing service connection for left foot numbness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for establishing service connection for a disability manifested by abdominal pain and difficulty breathing (other than service-connected GERD) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for establishing service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for establishing service connection for a breast disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  The criteria for establishing service connection for generalized arthritis of the bilateral upper extremities (other than that which is already contemplated in the Veteran's service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

9.  The criteria for an initial compensable rating for a right wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2008 letter issued prior to the January 2009 decision on appeal, and in April 2009, June 2009, and September 2009 letters issued prior to the November 2009 decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2012.

Regarding the Veteran's claim for increased rating for a right wrist ganglion cyst, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the January 2009 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration records, and the Veteran's statements.

The Board notes that a VA medical opinion has not been obtained regarding the issue of generalized arthritis of the bilateral upper extremities.  However, as will be explained further below, there is no competent evidence that the Veteran has generalized arthritis of the bilateral upper extremities other than for her already service-connected disabilities, and in the absence of competent evidence of a current disability, obtaining a medical opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and peripheral neuropathy, cardiovascular disease, or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that she has corneal degeneration arcus senilis, dysmenorrhea, ovarian cyst, left foot numbness, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities that is related to her period of service.  She also alleges that she has abdominal pain and difficulty breathing that is secondary to her service-connected GERD.    

Service treatment records show that the Veteran received treatment for corneal degeneration arcus senilis in October 2007; for dysmenorrhea in June 2006 and September 2008; for a left ovarian cyst in May 2008; and for breast tenderness in March 2005.  However, service treatment records are otherwise negative for corneal degeneration arcus senilis, dysmenorrhea, ovarian cyst, and a breast disability.  The records are also negative for any complaints, diagnoses, or treatment for left foot numbness, heart murmur, generalized arthritis of the bilateral upper extremities (other than that which was associated with her service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome), and abdominal pain and difficulty breathing (other than that which was associated with her service-connected GERD).    

The post-service evidence is negative for any corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities (other than that which was associated with her service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome).  

Regarding corneal degeneration arcus senilis, VA eye examinations dated in July 2009, June 2010, and October 2011 show that the Veteran had status post laser to retinal tear in the right eye and decreased visual acuity.  VA medical records dated from June 2009 to January 2012 indicate that the Veteran had intermittent treatment for visual disturbance in both eyes secondary to migraines, status post laser for right peripheral retinal tear, foreign body sensation, blurred vision, history of allergic conjunctivitis, and floaters.  None of the evidence reveals that the Veteran had corneal degeneration arcus senilis.  Indeed, the October 2011 VA examiner did not find that the Veteran had any corneal conditions.  

With respect to a disability manifested by dysmenorrhea, the Veteran reported at her November 2008 VA examination that she continuously had symptoms of cramping during her menstrual cycle.  She was found to have dysmenorrhea, but there was no diagnosis of any disability manifested by dysmenorrhea.  On VA examination in June 2010, the Veteran denied a history of pelvic pain as well as a history of other gynecological symptoms.  

Regarding an ovarian cyst, although the Veteran was noted to have been diagnosed with a left ovarian cyst in 2006 during service, the November 2008 VA examiner found no current diagnosis of left ovarian cyst.  On VA examination in June 2010, the Veteran reported having an ovarian cyst diagnosed by ultrasound while in the military, but she indicated that it had "resolved" on its own.  Indeed, a December 2010 VA gynecological examination was within normal limits.  

With respect to left foot numbness, on VA examination in November 2008, the Veteran complained of experiencing constant pain and numbness in the feet with tingling sensation, loss of sensation, abnormal sensation, and pain.  She reported having difficulty with prolonged standing.  Peripheral pulses were found to be normal, and sensation was intact in the left lower extremity.  Motor strength was also intact in the left lower extremity, and deep tendon reflexes were 2+ in the knees and ankles.  The examiner concluded that there was no diagnosis of paresthesias in the left foot.  An April 2009 EMG revealed no evidence of peripheral neuropathy or tarsal tunnel syndrome in the left lower extremity.  At a June 2010 VA examination, the Veteran denied a history of numbness, paresthesias, or foot weakness.  Knee and ankle jerk were 2+ on the left side, and sensory examination of the left lower extremity was normal.  

Regarding abdominal pain and difficulty breathing, the post-service evidence does not show that the Veteran had a disability manifested by abdominal pain and difficulty breathing other than her already service-connected GERD.  Specifically, on VA examination in November 2008, the Veteran complained of aching and occasionally sharp abdominal pain that occurred twice a week and lasted 2 days.  She was diagnosed with GERD.  VA treatment records dated in March 2009 and June 2009 show that the Veteran had dyspnea on exertion.   On VA examination for GERD in May 2012, the Veteran was noted to have persistently recurrent epigastric distress as a sign or symptom of GERD.  

With respect to a heart murmur, the Veteran denied any angina, heart murmur, arrhythmia, or cardiomyopathy at her November 2008 VA examination.  Her heart had regular rate and rhythm with normal heart sounds.  The examiner found no evidence of murmurs.  At her June 2010 VA heart examination, the examiner noted the Veteran's March 2009 cardiovascular stress test report, which was negative for ECG evidence of active inducible myocardial ischemia or symptoms suggestive of angina.  The Veteran also had good exercise tolerance for her age group and had a normotensive response to exercise.  Her ECG studies were also normal.  The Veteran reported being told in service that she had a heart rhythm problem, but the examiner found that none were apparent.  The Veteran also maintained that she had an echocardiogram and was told that she had two abnormal valves.  The examiner instructed the Veteran that she did not have a murmur or arrhythmia and that her trace regurgitation would be considered normal.  

Regarding a breast disability, on VA examination in June 2010, the Veteran's breasts had no dominant masses, diffuse nodularity, nipple abnormalities, gynecomastia, residuals of surgery, axillary adenopathy, skin abnormalities, significant difference in size, or significant difference in contour.  A December 2010 VA gynecological examination revealed that the Veteran's breasts were symmetrical bilaterally without retraction, masses, or galactorrhea.  The axilla were clear.  An October 2009 mammography indicated no findings radiographically to suggest malignancy in either breast.  

With respect to generalized arthritis of the bilateral upper extremities, the post-service evidence was negative for any findings of generalized arthritis of the bilateral upper extremities other than that which was associated with the Veteran's already service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issues in this case, corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities fall outside the realm of common knowledge of a lay person.  Thus, while the Veteran is competent to report the onset and symptoms of blurred vision, menstrual cramps, numbness, abdominal pain and difficulty breathing, breast tenderness, and pain in the joints, any actual diagnoses of corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities require objective testing to diagnose and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran herself believes that she has current corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities that are due to service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinions as to the etiology of her claimed corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities are not competent medical evidence, as such questions require medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities (other than that which was associated with the Veteran's already service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome), is of greater probative value than the lay contentions of the Veteran.  

In this case, there is current medical evidence of record dating from November 2008 through August 2012.  None of this evidence reflects findings of diagnoses of corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities (other than that which was associated with the Veteran's already service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome).  Accordingly, in the absence of competent and credible evidence of current corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities (other than that which was associated with the Veteran's already service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome) during the period of the claims, consideration of service connection for corneal degeneration arcus senilis, disability manifested by dysmenorrhea, ovarian cyst, left foot numbness, disability manifested by abdominal pain and difficulty breathing other than GERD, heart murmur, breast disability, and generalized arthritis of the bilateral upper extremities (other than that which was associated with the Veteran's already service-connected bilateral shoulder disabilities, right wrist ganglion cyst, and bilateral cubital and carpal tunnel syndrome) is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The Board acknowledges that the Veteran has been noted to have dysmenorrhea, abdominal pain, and difficulty breathing.  However, the presence of a mere symptom (such as cramps, pain, shortness of breath) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  See 38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1. 

In this case, there is no X-ray evidence of arthritis in the Veteran's right wrist for all periods under consideration.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased initial rating for the right wrist ganglion cyst.  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, the one predominantly used by the individual.  38 C.F.R. § 4.69 (2013).  In this case, the clinical evidence of record shows that the Veteran is ambidextrous.  However, under the regulations, only one hand shall be considered dominant.  The injured hand or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Therefore, as the Veteran's disability affects her right wrist, the applicable rating criteria are those involving the major arm. 

The Veteran's right wrist ganglion cyst has been rated 0 percent disabling under Diagnostic Code 5215.    

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation.  Limitation of supination of the forearm of the major upper extremity to 30 degrees or less warrants a 10 percent rating.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent rating if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or if there is bone fusion with the hand fixed near the middle of the arc or moderate pronation.  A 30 percent rating requires that motion be lost beyond the middle of the arc or there is bone fusion with the hand fixed in full pronation.  A 40 percent rating is warranted if there is bone fusion with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2013). 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5210 (nonunion of the radius and ulna with flail false joint), 5211(impairment of the ulna), 5212 (impairment of the radius), 5214 (ankylosis of the wrist), 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), and 5307 (flexion of wrist and fingers) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination for the periods under consideration demonstrates any objective finding of ankylosis, muscle injury, limitation of motion of the individual right fingers, or nonunion or malunion of the radius or ulna.  Regarding any neurological impairment of the right hand or wrist, the Board notes that the Veteran is already in receipt of a 10 percent rating for right upper extremity cubital tunnel syndrome and carpal tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2013), and that her claim for service connection for tingling and numbness of the bilateral upper and lower extremities (other than bilateral upper extremity cubital tunnel syndrome and carpal tunnel syndrome) is being remanded for additional development.  Therefore, the Board will not address any neurological impairment of the Veteran's right wrist or fingers, as this issue will either be addressed at a later date or she is already being compensated for it.     

On VA examination in November 2008, the Veteran reported having a ganglionic cyst on the right hand since 2008.  She complained that it was somewhat painful, specifically when she applied pressure on it.  She also indicated that she had difficulty with typing and writing.  Examination revealed that there was an elevated ganglionic cyst on the volar aspect of the wrist that was about 3 X 3 mm.  The cyst was soft and mildly tender.  It was only palpable and not visible.  The cyst was less than 6 square inches.  The percentage of the involvement was less than 1 percent of the exposed area, and the relation to the total body area was less than 1 percent.  There was no evidence of hyperpigmentation, hypopigmentation, crusting, exfoliation, tissue loss, induration, burn scar, inflexibility, limitation of motion, abnormal texture, swelling, inflammation, edema, effusion, weakness, redness, heat, abnormal movement, guarding of movement, subluxation, drainage, or instability.  The skin lesion was determined to not be a manifestation of a systemic disease or a nervous condition.  The Veteran could make a tight fist bilaterally without difficulty.  The distance near the tips of the fingers approximating to the medial transverse folds of the palms was 0 inches bilaterally, and hand strength was normal.  Range of motion testing of the right wrist was full and pain free.  Tinel's sign was negative, and Phalen's test (indicative of carpal tunnel syndrome) was positive.  Upon repetitive motion, the right wrist was not limited by pain, fatigue, weakness, lack of endurance, incoordination, or additional limitation of motion.  

At a June 2010 VA examination, the Veteran reported having a ganglion cyst of the right wrist in 2008 and being told that "it may come back even with surgery."  She indicated that it continued "to come and go."  Examination of the right wrist revealed pain at rest and guarding of movement.  Range of motion testing showed 70 degrees dorsiflexion, 75 degrees palmar flexion, 15 degrees radial deviation, and 35 degrees ulnar deviation.  There was no objective evidence of pain with motion.  Upon repetitive motion, there was objective evidence of pain, but there were no additional limitations.  An x-ray of the right wrist was negative for any fracture, dislocation, arthritic change, or other bone abnormality.  

On VA examination in May 2012, the Veteran reported that she had a painful lump in the right wrist that came and went.  She stated that when her ganglion cyst flared up, it limited her thumb mobility, became tender if bumped, and prevented her from opening jars or carrying items over 5 pounds due to pain.  Examination revealed no tenderness or pain on palpation of the joints/soft tissue of the right wrist.  There was normal strength in right wrist flexion and extension.  Range of motion testing showed 55 degrees palmar flexion and 70 degrees dorsiflexion with no objective evidence of painful motion.  Upon repetitive motion, there was no additional limitation of motion, but there was less movement than normal and deformity.  There was no evidence of ankylosis, any type of wrist surgery/joint replacement, or scars.  The Veteran's right wrist did not have functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The Veteran's wrist condition was not found to impact her ability to work.      

Based on this record, the Board finds that an increased initial rating for the Veteran's right wrist ganglion cyst is not warranted.  At the above examinations, the Veteran's right wrist was found to have full dorsiflexion and palmar flexion limited, at worst, to 55 degrees, as demonstrated at her May 2012 VA examination.  Therefore, an increased initial rating cannot be assigned under Diagnostic Code 5215.  A compensable rating may be assigned for impairment of supination and pronation under Diagnostic Code 5213, but there is no objective medical evidence of any impairment of supination or pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  Indeed, the medical evidence of record shows that the Veteran had full dorsiflexion of her right wrist at all of her VA examinations, and her palmar flexion was limited, at worst, to 55 degrees.  Although the Veteran complained of limitation of function of her right wrist, other than objective pain at rest and guarding of movement, examinations of her right wrist were found to be normal.  Therefore, an increased initial rating for right wrist ganglion cyst is also not warranted under Diagnostic Code 5213.  

The Board must also consider whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran had pain on repetitive motion at her June 2010 VA examination and less movement than normal and deformity at her May 2012 VA examination, there is no evidence that the Veteran's right wrist had additional compensable limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive use at any of the above examinations.  Thus, the Board finds that any pain associated with the Veteran's disability is encompassed in the 0 percent rating currently assigned to her right wrist ganglion cyst.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

The Board also notes that the Veteran's ganglion cyst is 3 X 3 mm in area.  However, her cyst has not been productive of any scarring.  Therefore, a separate compensable rating for a scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of her right wrist ganglion cyst.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5215, 4.118, Diagnostic Codes 7800-7805 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right wrist ganglion cyst presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 0 percent rating for right wrist ganglion cyst contemplates her subjective complaints and functional impairment.  Although the Veteran had right wrist pain, she did not have compensable limitation of motion or any evidence of arthritis, ankylosis, muscle injury, limitation of motion of the individual right fingers, malunion or nonunion of the radius or ulna, impairment of supination and pronation, or symptomatic scarring.  Indeed, even though she had additional pain, less movement than normal, and deformity upon repetitive motion, these factors did not cause any additional limitation of motion.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim for increased initial rating for a right wrist ganglion cyst, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for corneal degeneration arcus senilis is denied.  

Entitlement to service connection for dysmenorrhea is denied.  

Entitlement to service connection for ovarian cyst is denied.  

Entitlement to service connection for left foot numbness is denied.  

Entitlement to service connection for abdominal pain and difficulty breathing, as secondary to service-connected GERD, is denied.  

Entitlement to service connection for heart murmur is denied.  

Entitlement to service connection for a breast disability is denied.  

Entitlement to service connection for generalized arthritis of the bilateral upper extremities is denied.  

An initial compensable rating for right wrist ganglion cyst is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for compartmental exhaustion syndrome of the bilateral ankles, retinoschisis, peripheral retinal degeneration, bacterial vaginosis, menometrorrhagia/metrorrhagia, tingling and numbness of the bilateral upper and lower extremities, fibromyalgia, sleep apnea, acquired psychiatric disorder, PTSD, low back disability, right knee disability, left knee disability, generalized arthritis of the bilateral lower extremities, and obesity as secondary to medications for service-connected disabilities; increased rating for GERD, residuals of a bilateral mid-tibial stress fracture, costochondritis, and insomnia; and a TDIU.  

Regarding the Veteran's claim for service connection for menometrorrhagia or metrorrhagia, service treatment records show that the Veteran was treated for metrorrhagia in November 2007; for breakthrough bleeding in February 2008; and for menometrorrhagia in April 2008 and June 2008.  

Post-service records show that on VA examination in November 2008, the Veteran reported that her menstrual cycles were irregular and that she skipped months between her cycles.  She indicated that she had experienced irregular bleeding since 2006, but that this was controlled by treatment.  She stated that she required treatment to ensure that she had periods on a monthly basis and to prevent bleeding between periods.  The Veteran was diagnosed with menometrorrhagia.  On VA examination in June 2010, the Veteran reported that she was on medication for periods "q 3 months DAYS."  Her menstrual flow was noted to last 3 to 5 days.  She denied a history of abnormal vaginal bleeding or endometriosis.  VA medical records dated from September 2010 to January 2012 show that the Veteran received intermittent treatment for menorrhagia.  

Given the evidence outlined above, it remains unclear to the Board whether the Veteran's menometrorrhagia/metrorrhagia is related to her period of active service.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's menometrorrhagia/metrorrhagia arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's low back disability, service treatment records are negative for any complaints, treatment, or diagnoses of a low back disability.  However, the Veteran reported at her June 2010 VA examination that she began having low back pain in service when her basic training "picked up" and she had to carry packs weighing 70 to 100 pounds on hikes of up to 20 miles at a time.  The Veteran is certainly competent to report any symptoms of pain in the low back.  See Jandreau v. Nicholson, 492 F.3d 1372.

The post-service evidence shows that in a December 2009 VA treatment record, the Veteran was treated for pain in the low back.  On VA spine examination in June 2010, the Veteran was diagnosed with status post lumbosacral strain.  However, no opinion was provided regarding the etiology of the Veteran's low back disability.  VA and private medical records dated from February 2010 to August 2012 show that the Veteran received intermittent treatment for a low back disability.  X-rays of the Veteran's lumbar spine in February 2010 and January 2011 reveal that there was intervertebral disc space narrowing at L4-L5 on S1 that was suggestive of intervertebral disc degeneration and mild degenerative changes of L5-S1 and L4-L5.  

Given the evidence outlined above, it remains unclear to the Board whether the Veteran's low back disability is related to her period of active service.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's low back disability arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for tingling and numbness of the bilateral upper and lower extremities, the United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, a November 2009 rating decision denied the Veteran's claim for service connection for numbness and tingling of the bilateral upper and lower extremities.  An August 2010 statement of the case continued the denial of the Veteran's claim for service connection.  Subsequently, the Veteran has submitted numerous VA and private medical records.  No supplemental statement of the case has been issued regarding the Veteran's additionally submitted evidence as is required under 38 C.F.R. § 19.31(b)(1) (2013).  Therefore, the claim must be remanded for the issuance of a supplemental statement of the case.  

The Board also notes that after the most recent supplemental statement of the case in August 2012, new evidence was received in January 2013 and January 2014 pertaining to the claims for service connection for compartmental exhaustion syndrome of the bilateral ankles, retinoschisis, peripheral retinal degeneration, bacterial vaginosis, fibromyalgia, sleep apnea, acquired psychiatric disorder, PTSD, right knee disability, left knee disability, and generalized arthritis of the bilateral lower extremities; and increased rating for GERD, residuals of a bilateral mid-tibial stress fracture, costochondritis, and insomnia.  No waiver of RO consideration was submitted for the August 2012 letter from the Veteran's VA treating psychiatrist or the medical records from the VA Medical Center in Kansas City, Missouri, dated from September 2012 to January 2014, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will remand the claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2013).  

Additionally, the Board finds that the Veteran's claim for service connection for obesity as secondary to medications for service-connected disabilities and claim for a TDIU are inextricably intertwined with her claims of entitlement to service connection for compartmental exhaustion syndrome of the bilateral ankles, retinoschisis, peripheral retinal degeneration, bacterial vaginosis, tingling and numbness of the bilateral upper and lower extremities, fibromyalgia, sleep apnea, acquired psychiatric disorder, PTSD, right knee disability, left knee disability, and generalized arthritis of the bilateral lower extremities; and increased rating for GERD, residuals of a bilateral mid-tibial stress fracture, costochondritis, and insomnia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's claim for service connection for obesity as secondary to medications for service-connected disabilities and claim for a TDIU must be deferred pending adjudication of her claims of entitlement to service connection for compartmental exhaustion syndrome of the bilateral ankles, retinoschisis, peripheral retinal degeneration, bacterial vaginosis, tingling and numbness of the bilateral upper and lower extremities, fibromyalgia, sleep apnea, acquired psychiatric disorder, PTSD, right knee disability, left knee disability, and generalized arthritis of the bilateral lower extremities; and increased rating for GERD, residuals of a bilateral mid-tibial stress fracture, costochondritis, and insomnia.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for compartmental exhaustion syndrome of the bilateral ankles, retinoschisis, peripheral retinal degeneration, bacterial vaginosis, menometrorrhagia/metrorrhagia, tingling and numbness of the bilateral upper and lower extremities, fibromyalgia, sleep apnea, acquired psychiatric disorder, PTSD, low back disability, right knee disability, left knee disability, generalized arthritis of the bilateral lower extremities, obesity, GERD, residuals of a bilateral mid-tibial stress fracture, costochondritis, and insomnia.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA gynecological examination to obtain a medical opinion determining whether the Veteran's menometrorrhagia/metrorrhagia is related to her period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current menometrorrhagia or metrorrhagia arose during service or is otherwise related to any incident of service, including the Veteran's treatment for metrorrhagia in November 2007; treatment for breakthrough bleeding in February 2008; and treatment for menometrorrhagia in April 2008 and June 2008.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for a VA spine examination to obtain a medical opinion determining whether the Veteran's low back disability is related to her period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability, including degenerative changes of L5-S1 and L4-L5, arose during service or is otherwise related to any incident of service, including the Veteran's carrying of 70 to 100 pound packs on hikes of up to 20 miles at a time.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Issue a supplemental statement of the case pertaining to the issue of entitlement to service connection for tingling and numbness of the bilateral upper and lower extremities.

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the August 2012 letter from the Veteran's VA treating psychiatrist and the medical records from the VA Medical Center in Kansas City, Missouri, dated from September 2012 to January 2014, in the Veteran's VBMS file.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


